DETAILED ACTION
Status of Application: Claims 1-36 are present for examination at this time.  
Claims 1-5, 13-17, and 25-29 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for priority to a PCT application is noted.
Information Disclosure Statement
The information disclosure statement(s) submitted on 7/14/2021 has/have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 6-12, 18-24, and 30-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The usage of resource element masks (one branch of dependent claims) and using the specifically claimed control plane techniques across distributed base station elements to other remote base station units, including where such control plane messaging occurs across heterogeneous radio access technologies was found to be outside the prior art when those limitations were viewed in combination with the independent claims and the art used to reject those claims)
Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 13-17, and 25-29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by  “Method And Network Monitoring Probe For Tracking Identifiers Corresponding To A User Device In Wireless Communication Network” by Javed US 20150078173 A1 (“Javed”)
With regard to claims 1, 13, and 15, Javed discloses a computer-implemented method, comprising (and related apparatus and computer program product):	generating a control plane message identifying a radio resource in a plurality of radio resources for controlling transmission of a data packet in a plurality of data packets between a plurality of communication devices (See Javed at ¶¶8 and 16 where the system has a control plane message monitor that monitors the receipt of control plane messages transmitted from a base station wherein that message contains an identifier of a source base station.  For a control message to exist it inherently had to have been generated.  While Javed does not explicitly recite this step, it is inherent);	transmitting the generated control plane message (Id. For a control message to be received it inherently had to have been transmitted.  While Javed does not explicitly recite this step, it is inherent;	and controlling, using the identified radio resource, transmission of the data packet in a user plane (Javed at ¶23 where that control plane message is used to 
With regard to claims 2, 14, and 26 Javed discloses the method according to claim 1 (and related apparatus and computer program product):, wherein the transmitting the generated control plane message further comprises transmitting the generated control plane message from a first communication device to a second communication device in a plurality of communication devices (Javed at ¶¶15-17 where the networking monitoring probe, which is a communication device monitors the message sent from one communication device to the source base station, which is a second communicative device,)
With regard to claims 3, 15, and 27 , Javed discloses the method according to claim 2 (and related apparatus and computer program product):, wherein at least one of the generating, the transmitting and the controlling is performed by a base station (Javed at ¶23 where the base station assigns control identifiers to the user device which is a form of control).
With regard to claims 4, 16, and 28 , Javed discloses the method according to claim 3 (and related apparatus and computer program product):, wherein the base station includes at least one of the following communication components:	one or more remote radio units, and one or more distributed units. (Javed at ¶¶3, 8, 16 where the Base Station is an LTE Network base station.
With regard to claims 5, 17, and 29 , Javed discloses the method according to claim 1 (and related apparatus and computer program product):, wherein the identified radio resource includes at least one of the following:	one or more physical resource blocks, one or more resource elements, one or more carrier components, and any combination thereof (Javed at ¶¶8, 16 where the identified resource is a source base station which is a network resource element).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642